Citation Nr: 1529454	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  07-28 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for compression fracture, L1 vertebra, with chronic lumbar strain.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to July 1965, and from September 1969 to September 1970.  He also served a period of active duty for training (ADT) with the Oklahoma Army National Guard (ARNG) from January 1975 to March 1985, with periods of inactive duty for training (IDT).

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  A May 2006 rating decision increased the Veteran's lumbar spine disability from 10 to 20 percent, effective January 20, 2006.  Although this increase represents a separate grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  A January 2007 rating decision denied service connection for bilateral hearing loss and tinnitus.  Thereafter, an April 2014 rating decision issued by the Appeals Management Center in Washington, DC, granted service connection for right ear hearing loss.  The remaining issues were subsequently transferred to the Muskogee, Oklahoma, RO.  

In May 2009, the Veteran testified during a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the claims folder. 

The Board remanded these matters to the Agency of Original Jurisdiction (AOJ) in February 2010 and July 2013, respectively, for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's compression fracture, L1 vertebra, with chronic lumbar strain has been manifested by no greater than chronic low back pain and stiffness without ankylosis, neurological abnormalities, incapacitating episodes or forward flexion of the thoracolumbar spine 30 degrees or less.

2.  Beginning March 31, 2014, the impairment caused by radiculopathy involving the lower extremities that has been associated with the Veteran's service-connected low back disability has most closely approximated mild incomplete paralysis of the sciatic nerve on the right, and moderate incomplete paralysis on the sciatic nerve on the left.

3.  The probative and competent evidence of record establishes that the Veteran's current left ear hearing loss was neither incurred in, nor aggravated by active duty service or ACDUTRA service, and his sensorineural hearing loss did not manifest to a compensable degree within one (1) year of service separation from service.

4.  The probative and competent evidence of record establishes that the Veteran's current tinnitus was neither incurred in, nor aggravated by active duty service or ACDUTRA service, and his sensorineural hearing loss did not manifest to a compensable degree within one (1) year of service separation from service.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for compression fracture, L1 vertebra, with chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  Beginning March 31, 2014, a rating of 10 percent, but no higher, for right lower extremity radiculopathy is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DC 8520 (2014).

3.  Beginning March 31, 2014, a rating of 20 percent, but no higher, for left lower extremity radiculopathy is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DC 8520 (2014).

4.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014).  

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

A March 2006 letter informed the Veteran of the evidence necessary to substantiate a claim of entitlement to an increased disability rating for his lumbar spine disorder.  A November 2006 letter informed him of the evidence necessary to substantiate a claim of entitlement to service connection for his hearing loss and tinnitus claims.  Both letters satisfied the requirements of Dingess by informing the Veteran of how VA assigns the disability rating and effective date elements of a claim.  

The claims file contains the Veteran's service and post-service treatment records, including ACDUTRA personnel and treatment reports, as well as several VA examination reports from 2006, 2010 and 2014.  The claims folder also contains the Veteran's statements and a transcript of his Board hearing testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that are relevant to the claims that have not already been obtained and associated with the record.  

Although the Board determined that the May 2010 VA audiological examination was inadequate because the examiner did not consider the Veteran's history of noise exposure in service, a subsequent examination was performed in January 2014.  The Veteran also was afforded a third VA orthopedic examination in March 2014.  The January 2014 audiological evaluation report shows that the VA examiner reviewed the complete evidence of record, including the Veteran's ARNG records, which show that he served approximately 10 years as a helicopter pilot, obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination, along with a review of diagnostic test results, and provided medically-sound reasons and bases for her conclusion.  The orthopedic examination reports show that the examiners obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, reviewed diagnostic test results, and provided the complete diagnostic criteria necessary to evaluate the severity of the Veteran's disability.  Accordingly, the Board concludes that the examination reports, taken as a whole, are adequate upon which to base decisions in this case.

The Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claims and the claims may be adjudicated based on the current record.

Analysis

Entitlement to a disability rating in excess of 20 percent for compression fracture, L1 vertebra, with chronic lumbar strain.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2014).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2014).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's lumbar spine disability has been rated 20 percent under DC 5237, lumbosacral or cervical strain, under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), evaluated with or without symptoms, such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
Id., Note (1).  

The words "slight," "moderate" and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  Id., Note (2); see 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1):  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, DC 8520.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Veteran's chronic back disability has been evaluated under 38 C.F.R. § 4.71a, DC 5237, lumbosacral or cervical strain, under the General Rating Formula for Diseases and Injuries of the Spine.  In this case, his symptomatology has been located chiefly in the lumbosacral spine.  

During an April 2006 VA spine examination, the Veteran reported that he was experiencing pain and stiffness in the low back with occasional pain in the left forefoot.  He denied flare-ups or additional limitation of motion or functional impairment.  He also denied bladder or bowel problems, back surgery or periods of incapacitation.  During the physical examination, posture and gait were within normal limits.  There was no weakness or muscle spasm, but mild tenderness at the L5-S1 area.  Reflexes were normal and symmetrical bilaterally.  Range of motion of the thoracolumbar spine in forward flexion was to 85 degrees, with pain beginning at 60 degrees; extension to 25 degrees, with pain beginning at 20 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 50 degrees; and left lateral rotation to 50 degrees; the Veteran reported no pain during lateral flexion and rotation motion.  The combined range of motion was 270 degrees.  There was no limitation of motion due to pain, weakness, fatigue or repetitive use, and no incoordination.  X-rays revealed degenerative changes.  The diagnosis was healed compression fracture of L1 vertebra, mild degenerative joint disease of the lumbosacral spine with 0 to mild functional loss due to pain.
 
Private treatment reports of record from April 2010 show that the Veteran was seen for back pain that he said "comes and goes."  His physician reported that his April 2010 MRI "look[ed] great ... his disks are very well maintained[,] particularly for his age."   The physician further noted that his back pain was not constant, and that his occasional left thigh pain was probably more in line with meralgic paresthetica, as the Veteran had "a very large abdomen."  

In May 2010, the Veteran was afforded a second VA spine examination.  At that time, he reported constant dull, achy low back pain with intermittent radiation to the left buttock, medial aspect of right knee, arch of left foot and left big toe.  The Veteran had no bladder or bowel symptoms as a result of his low back disability (the examiner noted that his reports of urinary urgency were due to prostate issues).  He reported flare-ups every 1-2 months, at which time, he said he could not perform any activities of daily living.  Upon physical examination, he had an antalgic gait.  There was no ankylosis of the thoracolumbar spine, and no spasm, atrophy, guarding, pain with motion or weakness, although there was tenderness to palpation over the thoracic spine.  A detailed sensory examination revealed normal findings.  Range of motion in forward flexion was to 50 degrees; extension was to 20 degrees; left lateral flexion was to 15 degrees; left lateral rotation was to 20 degrees; right lateral flexion was to 20 degrees; and right lateral rotation was to 20 degrees; all ranges of motion caused pain.  The combined range of motion was 145 degrees.  An x-ray revealed no significant spinal changes since the April 2006 examination.  

In March 2014, the Veteran was afforded a third VA spine examination; there was no evidence that he had received any treatment for his spine since the previous VA examination.  The Veteran complained of continuous low back pain radiating to the outside of the right leg and groin area after standing 10-15 minutes, as well as pain upon bending or twisting.  On physical examination, his posture was within normal limits, but his gait was antalgic.  Range of motion for forward flexion was to 80 degrees, with pain beginning at 60 degrees; extension was to 25 degrees, with pain beginning at 15 degrees; right lateral flexion was to 25 degrees, with pain beginning at 20 degrees; left lateral flexion was to 25 degrees, with pain beginning at 20 degrees; right lateral rotation was to 15 degrees, with pain beginning at 10 degrees; left lateral rotation was to 15 degrees, with pain beginning at 10 degrees; the combined range of motion was 185 degrees.  He was able to perform repetitive testing with no loss of range of motion, but there were contributing factors of pain, weakness, fatigability and/or incoordination, and additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  There was no localized tenderness or pain to palpation of the thoracolumbar spine and no guarding or muscle spasm.  Muscle strength testing was normal and without atrophy, as were the reflex and sensory examinations.  Straight leg raising was negative for the right leg, but positive for the left leg.  He was found to have radiculopathy of the sciatic nerve bilaterally, which was mild on the right, and moderate on the left.  He was also found to have intervertebral disc syndrome, but with less than one week of incapacitating episodes during the previous 12-month period.  The Veteran reported occasional use of a cane for ambulation.  The examiner further noted that the degree of range of motion loss during pain on use or flare-ups was approximately an additional 10 degrees in flexion.  

Based on a review of the complete evidence of record, the Board concludes that the manifestations of the Veteran's compression fracture, L1 vertebra, with chronic lumbar strain more closely approximate the criteria of the current 20 percent rating.  In this regard, as noted above, although the Veteran reported that he was experiencing increased pain, during his most recent examination in March 2014, his range of motion of the thoracolumbar spine in forward flexion actually increased from 50 to 80 degrees since the May 2010 spine examination.  Moreover, although the examiner opined that, during pain on use or flare-ups, there was an additional 10 degrees loss of motion in flexion, that would result in forward flexion of 70 degrees, still above the criteria for a 40 percent disability rating under DC 5237.  

Moreover, although the VA examiner opined that the Veteran had intervertebral disc syndrome, he stated that he had incapacitating episodes of less than one week over the previous 12-month period.  Also, there was no prescribed bedrest by a physician during that period.  As such, a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes under the General Rating Formula for Diseases and Injuries of the Spine are DC 5235 (vertebral fracture or dislocation); DC 5236 (sacroiliac injury and weakness); DC 5238 (spinal stenosis); DC 5239 (spondylolisthesis or segmental instability); DC 5240 (ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 (degenerative arthritis of the spine); and DC 5243 (intervertebral disc syndrome).  However, review of the medical evidence of record demonstrates that the only other diagnostic code applicable to the Veteran's low back disability is DC 5235, vertebral fracture or dislocation.  However, an additional disability rating under this diagnostic code would result in pyramiding.  Moreover, as the diagnostic criteria for vertebral fracture of dislocation is the same as for lumbosacral or cervical strain under DC 5237, an increased disability evaluation under DC 5235 is not warranted.  

As noted above, however, the Board must also consider whether a separate rating is warranted for any associated neurologic abnormalities.  As noted above, during the March 2014 VA spine examination, the examiner, in pertinent part, opined that the radiculopathy and associated nerve pain of the Veteran's bilateral lower extremities (which he characterized as mild on the right and moderate on the left) was a result of his thoracolumbar spine disorder.  Thus, under the provisions of DC 8520 as set forth above, for the period March 31, 2014, the Veteran is entitled to a separate 10 percent disability evaluation for mild right lower extremity radiculopathy and a separate 20 percent disability evaluation for moderate left lower extremity radiculopathy as neurological manifestations of his service-connected low back disability.  No other neurological impairment related to the Veteran's service-connected low back disorder is shown by the record.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the Veteran's continuous reports of chronic low back pain.  See DeLuca v. Brown, supra.  In this regard, however, the Board observes that, although the examiners found that the Veteran's lumbosacral spine disability had an effect on his ability to perform physical labor, it would not impact either his occupational or activities of daily living greater than that contemplated by the current ratings.  See Francisco v. Brown, supra.  

In evaluating the Veteran's claims, the Board has also considered whether he is entitled to a greater level of compensation on an extra-schedular basis during the period on appeal.  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to VA regulations, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards, and the Board has been similarly found none.  The DC used herein to evaluate this disability considers the symptoms reported and objectively demonstrated.  In other words, there are no symptoms that are unusual or different from those contemplated by the schedular criteria.  The Veteran does not demonstrate exceptional or unusual disability; he merely disagrees with the assigned evaluation for his level of impairment.  

In summary, the Board concludes that, throughout the period on appeal, the Veteran did not meet or nearly approximate the criteria for a rating in excess of 20 percent for compression fracture, L1 vertebra, with chronic lumbar strain.  As such, the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See generally Gilbert, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Entitlement to service connection for left ear hearing loss and tinnitus.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In addition, sensorineural hearing loss and tinnitus will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley at 158.

The Veteran contends that his current left ear hearing loss is the result of acoustic trauma encountered when he served for approximately 10 years as a helicopter pilot with the Oklahoma ARNG.  Although the Veteran's service treatment records for his first period of active duty reveal no evidence that he was exposed to acoustic trauma, personnel records from the second period of active duty show that he was an "RW Aviator" while training at the US army Primary Helicopter Center and US Army Aviation School.  Furthermore, his ARNG records show that he was assigned to the duty of helicopter pilot.  During his Board hearing, he said that he had logged over 2,500 flying hours without use of hearing protection.  Although the Veteran's service treatment records reveal no evidence of a hearing loss disorder, based on his ACDUTRA personnel records, as well as his testimony, the Board is satisfied that his reports of acoustic trauma are credible.

Post-service, a December 2001 treatment note from C.R.V., MD, a private practitioner, diagnosed the Veteran has having "probable" sensorineural hearing loss with tinnitus.  

In May 2010, the Veteran was afforded a VA hearing examination.  He reported that he did not notice ringing in his ears until approximately 1990 and could not recall the exact circumstances of onset.  During the examination, puretone thresholds in the left ear were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
25
15
15
30
45

Speech recognition scores using the Maryland CNC Test were 100 percent bilaterally.  The results show that the criteria for hearing loss as described under 38 C.F.R. § 3.385 were met for the left ear, as the auditory threshold at 4000 Hz was above 40 decibels.  The diagnosis was mild to moderate left ear high frequency sensorineural hearing loss.  However, the examiner opined that there was no evidence of a hearing loss during service or in the years after service, and the 2001 private hearing loss evaluation revealed normal hearing thresholds for the left ear.  She therefore concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were related to military service.  In this regard, she also noted that, according to the Veteran's own report, he did not notice his tinnitus until some 20 years earlier.

As noted above, because the 2010 VA examiner did not consider the Veteran's post-service ARNG duty, in which he served as a helicopter pilot, in January 2014, the Veteran was afforded a second VA audiological examination.  At that time, puretone thresholds in the left ear were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
20
15
25
35
45
The speech recognition score for the left ear was 96 percent.  Again, the results show that the criteria for hearing loss as described under 38 C.F.R. § 3.385 were met for the left ear, as the auditory threshold at 4000 Hz was above 40 decibels.  The diagnosis was left ear sensorineural hearing loss.  However, the examiner opined that it was less likely than not that the Veteran's current hearing loss was the result of service.  Although she noted his ARNG records showing that he served as a helicopter pilot, she noted that all the hearing examinations between 1964 and 1985 showed hearing within normal limits at all ratable frequencies, with a significant threshold shift seen at 2000 and 4000 Hz from entrance to exit only in the right ear.  However, she found that the Veteran's service treatment records showed no hearing loss or significant hearing threshold shifts in greater than normal measurement variability for the left ear during military service.  She added that the Institute of Medicine (IOM) (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  She said that the IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss is "unlikely."  Based on the objective evidence (audiograms), she concluded that there was no evidence on which to conclude that the Veteran's current left ear hearing loss was caused by or a result of his military service, including noise exposure.

With regard to tinnitus, the examiner also found it was less likely than not that his tinnitus was the result of service.  Although she took his history of acoustic trauma into account, she observed that there was no documentation of a complaint or treatment of tinnitus in the Veteran's service treatment records.  Although she incorrectly concluded that the Veteran had not noticed tinnitus until some 10 years after service (when, in fact, a 1990 onset would have been approximately five years after his ARNG service), she found that his report of delayed onset tinnitus due to military noise exposure is not consistent with research and textbooks regarding noise-induced tinnitus.   In citing medical sources, she noted that research studies have shown that hazardous noise exposure has an immediate effect on hearing and does not have delayed onset, nor is it progressive or cumulative.  

Based on a review of the complete record, the Board concludes that the most probative evidence is against granting the Veteran's claims of entitlement to service connection for left ear hearing loss and tinnitus.  

With regard to the Veteran's claim of entitlement to service connection for left ear hearing loss and tinnitus, the Board has considered whether service connection is warranted either on a direct or presumptive basis.  However, even though the Veteran now reports that acoustic trauma in service is the cause of his hearing loss and tinnitus, there are no audiometric readings suggesting that sensorineural hearing loss had manifested to a compensable degree either during service or within one year of service separation nor are there findings of tinnitus.  Moreover, the Veteran reported on VA examination that tinnitus occurred years post-service.  Thus, service connection on a presumptive basis for sensorineural hearing loss and tinnitus is not warranted.

With regard to granting service connection on a direct basis, the Board notes that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, the 2014 VA examiner's opinion that the Veteran's left ear hearing loss and tinnitus are not related to acoustic trauma in service was based on a thorough review of the Veteran's service treatment reports, which were found to be negative for evidence of a hearing loss during active duty service.  Moreover, she provided a thorough and medically-based explanation for why tinnitus does not have a delayed onset.  Although the Veteran was a medical corpsman during service, the Board assigns greater weight to the VA examiner's opinion because the examiner is a specialist is audiology matters an audiologist and she not only considered the audiometric findings both at service enlistment and separation, but also considered the Veteran's ARNG duty as a helicopter pilot, as well as his personal statements.  She also provided a fully rationalized opinion, citing to pertinent findings and authority.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).


Accordingly, the Board concludes that the preponderance of the evidence does not support the Veteran's claim of entitlement to service connection for left ear hearing loss or tinnitus.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 20 percent for compression fracture, L1 vertebra, with chronic lumbar strain is denied.

For the period beginning March 31, 2014, a separate 10 percent rating, but not higher, for radiculopathy of the right lower extremity, associated with chronic back strain, is granted, subject to the criteria applicable to the payment of monetary benefits.

For the period beginning March 31, 2014, a separate 20 percent rating, but not higher, for radiculopathy of the left lower extremity, associated with chronic back strain, is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. Connolly
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


